                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-383-MOC-DCK

 BARNHARDT MANUFACTURING CO.,                         )
 d/b/a NCFI POLYURETHANES,                            )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 MATTRESS FIRM, INC.,                                 )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 12) filed by Cary B. Davis, concerning Richard D. Rochford

on August 26, 2020. Richard D. Rochford seeks to appear as counsel pro hac vice for Defendant

Mattress Firm, Inc. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 12) is GRANTED. Richard D.

Rochford is hereby admitted pro hac vice to represent Defendant Mattress Firm, Inc.



                                  Signed: September 2, 2020




      Case 3:20-cv-00383-MOC-DCK Document 15 Filed 09/03/20 Page 1 of 1
